Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Kevin Milton Myles, who has been disciplined in the State of Oregon, is suspended from the practice of law for 60 days in the State of Illinois. Suspension effective April 8, 2005. Respondent Kevin Milton Myles shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.